DETAILED ACTION
REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper contents (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 1, 2, 4-7, 9 and 10 is appropriate. The close prior arts after having all the claimed limitations failed to teach that a plurality of markers is formed at a predetermined interval along the lengthwise direction on an outer periphery of the receiver tube adjacent to the case, and wherein the receiver is inserted into the receiver tube, and the receiver is fixed to a location where one of the plurality of markers is formed in the receiver tube such that a length from the case to the hearing aid shell inserted into the ear fits for a user's ear size as claimed in claim 1. Regarding claim 6, it recited a plurality of markers is formed at a predetermined interval along the lengthwise direction on an outer periphery of the receiver tube, and wherein the receiver is inserted into the receiver tube, and the receiver is fixed to a location where one of the plurality of markers is formed in the receiver tube such that a length from the case to the hearing aid shell inserted into the ear fits for a user's ear size.  Therefore the prior arts do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1 and 6 are allowed. 
Claims 2, 4 and 5 are allowed for their dependency from independent claim 1.
Claims 7, 9 and 10 are allowed for their dependency from independent claim 6.
2.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joschika US-PG-PUB No. 2010/0195853, Electrical Connector for a Hearing Device, Fig. 2a and 2b show a connector connecting the ear side unit and receiver of a hearing device. The connector has removable sections. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653